Citation Nr: 0619619
Decision Date: 07/06/06	Archive Date: 09/01/06

DOCKET NO. 03-36 858                        DATE JUL 6 2006

On appeal from the Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas

THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for a right shoulder scar, prior to November 1, 2003.

2. Entitlement to initial compensable evaluation for a right shoulder scar, from November 1, 2003.	.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to June 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2002 rating decision of Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection. for a right shoulder scar and assigned a 10 percent evaluation, effective May 10, 2001. Subsequently, in a November 2003 decision, the RO assigned a noncompensable evaluation, effective November 1, 2003.

FINDING OF FACT

1. Prior to November 1, 2003, the veteran's right shoulder scar is manifested by a small tender area that does not limit motion or function.

2. From November 1, 2003, there is no competent evidence of record demonstrating that the veteran's right shoulder scar is symptomatic.

CONCLUSIONS OF LAW

1. Prior to November 1, 2003, the criteria for an initial evaluation in excess of 10 percent for a right shoulder scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.71a, Diagnostic Code 5201 (2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800- 7805 (as in effect prior to and from, August 30, 2002).

2. From November 1, 2003, the criteria for an initial compensable evaluation for a right shoulder scar have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.71a, Diagnostic Code 5201 (2005);

- 2 



38 C.F.R. §4.118, Diagnostic Codes 7800- 7805 (as in effect from August 30, 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5l03(a) (West 2002); 38 C.F.R. § 3.l59(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any_information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.l59(b)(1). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfieldv. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Court in Dingess/Hartman holds that the VCAA notice requirements of38 U.S.C. § 5l03(a) and 38 C.F.R. § 3.l59(b) apply to all five elements of a "service connection" claim. As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the

- 3 



claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves anyone of the five elements of a "service connection" claim, to include an increased rating claim.

Because the March 2002 rating decision granted the veteran's claim of entitlement to service connection for a right shoulder scar, such claim is now substantiated. As such, his filing of a notice of disagreement as to the March 2002 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U. S.C.A. § § 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103. As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law. This has been accomplished here, as will be discussed below.

The November 2003 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic codes (DC) for scars, and included a description of the rating formulas under those diagnostic codes. Therefore, the Board finds that the appellant has been informed of what was necessary to achieve higher evaluations for the service-connected disability on appeal.

With regard to the duty to assist, the claims file contains the veteran's service medical records and reports of VA examination. Additionally, the claims file contains the veteran's statements in support of his claims. The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the veteran's claim. Thus, based on the foregoing, the Board finds that all relevant facts have been

- 4 



properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to each claim.

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings, which is. based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005). Separate diagnostic codes identify the various disabilities. The VA has a duty to acknowledge and consider all regulations, which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The standard of review for cases before the Board is as follows: when there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005). In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a (claimant) need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."

- 5 



As the veteran takes issue with the initial rating assigned when service connection was granted for a right shoulder scar, the Board must evaluate the relevant evidence since the effective date of the award; it may assign separate ratings for separate periods of time based on facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2005).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55,58 (1994). Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending. Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board notes that 38 C.F.R. § 4.118, governing disabilities of the skin, underwent revision effective August 30, 2002.

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United States Court of Appeals for Veterans Claims (Court) held that, where a law or regulation changes during the pendency of a claim or appeal, the Board must apply the version of the law that is more favorable to the claimant. In VAOPGCPREC 7-2003 (Nov. 19, 2003), the VA General Counsel. held that the United States Court of Appeals for the Federal Circuit (Federal Circuit} in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir.2003), expressly overruled the Court's holding in Karnas to the extent that decision allowed the retroactive application of a statute or regulation, where the statute or regulation did not expressly provide for retroactive application. The Federal Circuit's decisions leading up to the decision in Kuzma clearly show that it was the intent of the Federal Circuit to overrule the holding in Karnas as it might be applied

- 6 



to any change in a statute or regulation. See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); see also Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).

The provisions of 38 C.F .R. §4.118, Diagnostic Codes 7803-7804 (as in effect prior to August 30, 2002) provide for a 10 percent rating for scars that are superficial, tender and painful on objective demonstration or are poorly nourished and repeatedly ulcerated. Other scars are rated based upon limitation of function of affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from August 30, 2002, scars, other than head, face, or neck, that are deep or that cause limited motion are rated as follows: area or areas exceeding 144 square inches (929 sq. cm.) are rated as 40 percent disabling; area or areas exceeding 72 square inches (465 sq. cm.) are rated as 30 percent disabling; area or areas exceeding 12 square inches (77 sq. cm.) are rated as 20 percent disabling; and area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7801. A deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial and that do not cause limited motion covering an area or areas of 144 square inches (929 sq.cm.) or greater are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7802 (as in effect from August 30, 2002). A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect from August 30,2002).

Scars that are superficial and which are unstable, or painful on examination, are rated as 10 percent disabling. 38 C.F.R. § 4.118, Diagnostic Codes 7803 and 7804 (as in effect from August 30, 2002). A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (as in effect from August 30,2002).

- 7 



Other scars are rated based upon limitation of function of affected part. 38 C.F .R. § 4.118, Diagnostic Code 7805 (as in effect from August 30, 2002).

In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

VA's regulations indicate that handedness for the purpose of a dominant rating will be determined by the evidence of record. 38 C.F.R. § 4.69 (2005).

Analysis

The veteran asserts that an increased evaluation is warranted for his right shoulder scar. In a May 1967 report of medical history, the veteran reported that he was right handed. As such, his fight upper extremity is his dominant upper extremity. 38 C.F.R. § 4.69 (2005).

The record reflects that in March 2002, the RO assigned the veteran's right shoulder scar disability a 10 percent evaluation effective May 10, 2001. Subsequently, in a November 2003 rating decision, the RO assigned the veteran's right shoulder scar a noncompensable evaluation effective from November 1, 2003. Therefore, the analysis below will address both periods.

1. Prior to November 1, 2003

A. Old Regulations

Prior to November 1, 2003, the record reflects that the RO, using the old regulations pertaining to scars, evaluated the veteran's right shoulder scar as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804 (2001). This code provides that scars that are superficial, tender and painful on objective demonstration warrant a 10 percent evaluation. This is the maximum evaluation possible under this diagnostice code.

- 8 



The Board has also considered other potentially applicable diagnostic codes. In this regard, an evaluation in excess of 10 percent may be assigned for certain scars disfiguring the head, face or neck or resulting from burns. See 38 C.F.R. § 4.118, DCs 7800, 7801. However, the examiner from the December 2001 VA examination reported that the veteran's scar is not the result of a burn and did not cause any significant disfigurement. Therefore, a higher evaluation is not warranted under Diagnostic Code 7800 or 7801.

The Board has also considered Diagnostic Code 7805 which allows for other scars to be rated on limitation of function of the part affected. The applicable diagnostic code is 5201, which pertains to the shoulder. Under this code, a 20 percent rating is warranted where motion of the major or minor arm is limited at the shoulder level. A 30 percent rating is warranted where motion of the major arm is limited to midway between the side and shoulder level. A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side. 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001). However, the examiner from the December 2001 VA examination reported that there was no limitation of function caused by the scar. Similarly, a VA examiner from the veteran's orthopedic compensation and pension examination reported that the veteran's right shoulder had full range of motion. Therefore, the Board concludes that the veteran, who is right-handed, is not entitled to an increased evaluation under Diagnostic Code 7805.

Therefore, based on the medical findings of record, the Board concludes that the veteran is not entitled to an evaluation in excess of 10 percent for his right shoulder scar under the old criteria pertaining to scars.

B. New Regulations

With respect to the regulations in effect since August 30, 2002, a 10 percent evaluation is awarded under Diagnostic Code 7801 (pertaining to scars, located other than on the head, face, or neck, is deep or causes limited motion) where the area or areas exceeds 6 square inches (39 sq. cm.). A 20 percent evaluation is warranted where the area or areas exceeds 12 square inches (77 sq. cm.).

- 9 



Under Diagnostic Code 7802 (pertaining to scars, other than on the head, face, or neck, that are superficial and that do not cause limited motion), a 10 percent evaluation is warranted where there is an area or areas 144 square inches (929 sq. cm., or greater. Under Diagnostic Code 7803, superficial unstable scars warrant a 10 percent evaluation. Under Diagnostic Code 7804, superficial scars that are painful on examination also warrant a 10 percent evaluation. A 10 percent evaluation is the maximum rating available under these diagnostic codes.

The record reflects that an October 2003 VA scars compensation and examination found that the veteran denied any current symptoms with his scars. The examiner reported that the veteran had a linear scar running horizontally across the midhumeral surface at the distal end of the deltoid muscle. She also reported that the scars from the veteran's previous 2001 examination had lightened to near invisible status. The examiner further reported that the veteran's scar measured 9.5 cm in length x 1 cm in width, was non-tender, and had no overt signs of adherence to underlying tissues. Additionally, the scar was not unstable, was not superficial, had minimal depression of the surface contour on palpation, and contained no inflammation, edema, keloid formation, induration or inflexibility. Further, the examiner reported that the scar was not disfiguring and did not cause any limitation of motion or function.

The Board finds that because the record does not demonstrate that the veteran's scar exceeds 12 square inches, he is not entitled to a higher, 20 percent evaluation under the revised version of Diagnostic Code 7801. As he is already receiving the maximum, 10 percent evaluation available under Diagnostic Codes 7802, 7803, or 7804, higher evaluations are not available under those diagnostic codes. The Board has also considered whether the veteran would be entitled to a 10 percent evaluation under Diagnostic Code 7805 (effective since August 30,2002), which is rated on limitation of function of the affected part. Again, the applicable Diagnostic Code is 5201, which pertains to the shoulder. Under Diagnostic Code 5201, a 20
 percent rating is warranted where motion of the major or minor arm is limited at the shoulder level. A 30 percent rating is warranted where motion of the major arm is limited to midway between the side and shoulder level. A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side. 38

- 10 



C.F.R. § 4.7Ia, Diagnostic Code 5201 (2005). The evidence of record does not demonstrate that the veteran experiences limitation of motion or function because of his scar. In this regard, on a VA scar examination in October 2003, the examiner reported that the scar did not cause any limitation of motion or limitation of function. Likewise, on an October 2003 orthopedic examination, the examiner reported that the veteran could abduct to 180 degrees, which the Board notes is well past the level needed to warrant the minimum 20 percent evaluation under
Diagnostic Code 5201. Therefore, the Board finds that the veteran is not entitled to a 10 percent evaluation under Diagnostic Code 7805 (as in effect since August 30, 2002).

The Board has also considered other potentially applicable diagnostic codes that provide for assignment of higher evaluations for the veteran's right shoulder scar under the regulations in effect since August 30, 2002. However, the Board finds that no other diagnostic code provides for a higher rating.

In conclusion, in light of the evidence of record, the Board, applying both the old and new regulations pertaining to scars, finds that the preponderance of the evidence is against the veteran's claim for an initial evaluation in excess of 10 percent for a right shoulder scar prior to November 1, 2003.

2. From November 1, 2003

The veteran asserts that a compensable evaluation is warranted for his right shoulder scars, from November 1,2003. As stated earlier, the Regional Office, after the above referenced October 2003 VA examination, reduced the veteran's evaluation from 10 percent disabling to noncompensable, effective November 1, 2003. However, unfortunately, the record does not reflect that any new medical evidence pertaining to the veteran's right shoulder scar disability has been received since the October 2003 VA examination. Therefore, in the absence of any medical evidence showing that the veteran's right shoulder scar disability has increased in severity, the Board must conclude that the preponderance of the evidence is against an initial compensable evaluation, from November 1, 2003.

- 11 



Extraschedular Consideration

The Board is required to address the issue of entitlement to an extraschedular rating under 38 C.F.R. § 3.321 only in cases where the issue is expressly raised by the claimant or the record before the Board contains evidence of "exceptional or unusual" circumstances indicating that the rating schedule may be inadequate to compensate for the average impairment of earning capacity due to the disability. See VA O.G.C. Prec. Op. 6-96 (August 16, 1996). In this case, consideration of an extraschedular rating has not been expressly raised. Further, the record before the Board does not contain evidence of "exceptional or unusual" circumstances that would preclude the use of the regular rating schedule.

ORDER

1. Entitlement to an initial evaluation in excess of 10 percent for a right shoulder scar, prior to November 1, 2003 is denied.

2. Entitlement to initial compensable evaluation for a right shoulder scar from November 1, 2003 is denied.


U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

-12 




